— Order denying motion to vacate order of sequestration reversed upon the law and the facts, without costs, and motion granted to the extent of providing for the substitution, within five days from the entry of the order herein, of a bond, with corporate surety, in the sum of $5,000 to secure the payment of alimony due and to become due under the order directing the payment thereof. In the event that such undertaking be not given, the order is affirmed, with ten dollars costs and disbursements. The defendant is entitled to this provision under section 1171 of the Civil Practice Act. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.